Title: Edward Livingston to James Madison, 23 July 1832
From: Livingston, Edward
To: Madison, James


                        
                            
                                My dear Friend
                            
                            
                                
                                    
                                
                                July 23d 1832
                            
                        
                        (Private)
                        Your letter of yesterday has given me some hints of which I shall immediately avail myself in instructions to
                            Mr. Van Ness. If the government of Spain were actuated by the principles that guide other powers the circumstances in
                            which we stand with respect to her might be turned to a favorable account, and perhaps in spite of her prejudices and
                            procrastinating Spirit something may yet be made of them.
                        Upon a close investigation which I have not had the materials to make before this I find our claims on that
                            government to be greatly overrated and the reduction this will enable me to make in the Sum demanded on that Score may
                            also have its effect in procuring permanent Commercial advantages.
                        I need not assure you my good friend how highly I value, the information and advice you have given &
                            I hope will continue to give me, as well as the continuance of a friendship which has for so long a period been
                            uninterrupted—
                        You charge me however unjustly with inattention to public expenditures I am the greatest miser that ever
                            calculated a percentage, and never ask for the appropriation of a Dollar in our diplomatic intercourse that I am not
                            convinced will produce an interest of ten thousand per Cent
                        As to my own Minor Concerns, I may perhaps plead guilty—I am my dear Sir Yours truly
                        
                            
                                Edw Livingston
                            
                        
                    